DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendment
2.	The amendment filed November 13, 2019 has been entered. Claim 1-13 were cancelled. Claims 14-26 were newly added. Claims 14-26 are under consideration in this Office Action.

Claim Objections
3.	Claim 14 is objected to because of the following informalities:  Claim 14 recites “…. Treating diabetes a subject” The claim is missing the word “in” to read treating diabetes in a subject.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodan et al., ("Materno-Fetal Transfer of Preproinsulin Through the Neonatal Fc Receptor Prevents Autoimmune Diabetes", DIABETES, AMERICAN DIABETES ASSOCIATION, US, vol. 64, no. 10, 27 April 2015 (2015-04-27), pages 3532-3542) in view of Zhu et al., (US Patent Pub. 2012/0213780 published August 2012).
	The claims are drawn to a method for treating diabetes in a subject in need thereof, comprising mucosally administering to the subject a therapeutically effective amount of a recombinant chimeric construct comprising a FcRn targeting moiety and a preproinsulin peptide comprising an the pancreatic beta cell antigen.
Slobodan et al., teach a transplacental antigen vaccination provides a novel strategy for early T1D prevention, further applicable to other immune mediated conditions page 3532, col. 1). Slobodan et al., provided a chimeric Fc-fused PPI protein 
	Zhu et al., teach efficient mucosal vaccination mediated by the neonatal Fc receptor. Zhu et al., teach methods for enhancing delivery of vaccine antigens to the mucosal epithelium, the composition comprising an antigen fused with an Fc fragment of an immunoglobulin recognized by the neonatal receptors (FcRn). The composition is 
It has been noted previously that two FcRn receptors can bind a single Fc molecule. The crystallographic data suggest that in such a complex, each FcRn 
An Fc may be fused to a peptide or protein derivative such as those listed herein including, but not limited to, antigens, that would be of use when delivered across an epithelial barrier [para. 0066]. Examples of antigens characteristic of diabetes mellitus, and juvenile diabetes are included [para.0074].
Zhu et al., teach a variety of administration routes are available. The particular mode selected will depend, of course, upon the particular Fc-antigen fusion protein selected, the particular condition being treated and the dosage required for therapeutic efficacy. The methods involve delivering the Fc-antigen fusion protein of the invention to an epithelial surface. Preferred modes of administration are oral, intrapulmonary, intrabinary and intranasal [para. 0091]. The selected dosage level and frequency of 

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Zhu et al’s mucosally administered FcRn targeting moieties for inducing tolerance to Slobodan et al’s method for treating diabetes by administering to the subject a therapeutically effective amount of a recombinant chimeric construct comprising a FcRn targeting moiety and a preproinsulin peptide comprising an the pancreatic beta cell antigen in order to stimulate an immune response resulting in an increase in antibody titer in serum, improved mucosal immunity, a clonal expansion of cytotoxic T lymphocytes and tolerance to the diabetic  antigen. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the mucosal administration for transportation of FcRn targeting moieties across a mucosal epithelium, to maximize the efficacy of diabetic treatment wherein 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), teach combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also teach that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method for treating diabetes in a subject in need thereof, comprising mucosally administering to the subject of a therapeutically effective amount of a recombinant chimeric construct; where there is no change in the respective function of the fusion construct, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103

5.	Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Culina et al., (Foetal transfer of preproinsulin through the neonatal FC receptor protects .

	The claims are drawn to a method for treating diabetes in a subject in need thereof, comprising mucosally administering to the subject a therapeutically effective amount of a recombinant chimeric construct comprising a FcRn targeting moiety and a preproinsulin peptide comprising an the pancreatic beta cell antigen.
Culina et al., teach Autoimmune type 1 Diabetes (T1D) results from a failure of immune tolerance towards beta cells, in which preproinsulin (PPI) is the initial target antigen triggering the autoimmune cascade. Since the neonatal Fc receptor (nFcR) is highly expressed in the placenta, we hypothesized that 1) Fc-coupled PPI may be efficiently transferred from mothers to foetuses; and 2) this early PPI introduction may “teach” the immune system to develop tolerance towards PPI before autoimmune epitope spreading, thus preventing subsequent T1D development [Backgrounds and aims]. :A PPI-Fc fusion protein was injected into pregnant mice, which are transgenic for a T-cell receptor recognizing the PPI B15-23 epitope. PPI-Fc transfer was documented [Materials and methods].  PPI-Fc was efficiently and selectively transferred to foetuses through binding of the Fc portion to nFcR. One single 100 µg injection of PPI-Fc was sufficient to protect the offspring from subsequent T1D development [Results]. Coupling of PPI with an Fc fragment allows it to protect the young from T1D following a single low-dose administration. PPI-Fc ferrying to the thymus and subsequent changes in pathogenic and regulatory T cells suggest that a central tolerance mechanism may be at play. In humans, nFcR is also expressed throughout life on the intestinal epithelium 
Blumberg et al., teach methods for treatment of autoimmune diseases such as diabetes. Pharmaceutical preparations contain a conjugate of an antigen and a FcRn binding partner. The conjugates are administered to mammals in effective amounts to modulate the immune system by tolerizing the immune system to the antigen. The antigen may be characteristic of an autoimmune disease [abstract]. Examples include antigens characteristic of diabetes mellitus and juvenile diabetes [Detailed description].
The stimulation of a humoral antibody response resulting in or tolerance to an antigen, including a self-antigen [Detailed Descript]. The conjugate further may be formed as a fusion protein [Summary]. For protein and peptide antigens, covalent linking to an FcRn partner is intended to include linkage by peptide bonds in a single polypeptide chain. Established methods would be used to engineer DNA encoding a fusion protein comprised of the antigenic peptide or protein and an FcRn partner. This DNA would be placed in an expression vector and introduced into bacterial cells by established methods. The fusion protein would be purified from the cells for from culture medium by established methods [Detail Descript].
The method administers to the luminal side of an epithelial barrier of an epithelial tissue expressing FcRn receptor an effective amount of a conjugate of an FcRn binding partner and an antigen selected from group consisting of: an antigen characteristic of a 
Administration is orally to the intestinal epithelium or via an aerosol to the lungs [claims 2-3].  Thus, Blumberg et al., teach mucosal administration. The FcRn is a non-specific IgG or an FcRn binding fragment of IgG wherein the antigen is covalently coupled to the FcRn binding partner [claims 4-6]. Where the binding partner is IgG or a FcRn binding portion thereof, the IgG or portion thereof may be prepared according to conventional procedures [Detailed Descript].The method administers to a human, adult or child [claims 10-12].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Blumberg et al’s mucosally administered FcRn targeting moieties for treating diabetes to Culina et al’s method for treating diabetes by administering to the subject a therapeutically effective amount of a recombinant chimeric construct comprising a FcRn targeting moiety and a preproinsulin peptide comprising an the pancreatic beta cell antigen in order to stimulate an immune response resulting in an increase in antibody titer in serum, improved mucosal immunity, a clonal expansion 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), teach combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also teach that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method treating diabetes in a subject in need thereof, comprising mucosally administering to the subject of a therapeutically effective amount of a recombinant chimeric construct; where there is no change in the respective function of the fusion construct, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103
6.	Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hubbell et al., (US Patent Pub 2012/0178139 published July 2012) in view of 
Zhu et al., (US Patent Pub. 2012/0213780 published August 2012).
	The claims are drawn to a method for treating diabetes in a subject in need thereof, comprising mucosally administering to the subject a therapeutically effective amount of a recombinant chimeric construct comprising a FcRn targeting moiety and a preproinsulin peptide comprising an the pancreatic beta cell antigen.
Hubbell et al., teach immunotolerance may be created by use of the fusions and choice of an antigen on a substance for which tolerance is desired [abstract]. Tolerogenesis is a process of creating immunological tolerance to a substance. A patient, either human or non-human, that is treated to create tolerance of a substance will have a reduced adaptive immune response to the substance. Methods for treatment are provided. Many embodiments involve administering a fusion molecule that has a tolerizing antigen combined with an erythrocyte binding moiety. The fusion molecule binds to erythrocytes and begins a process of presenting the tolerizing antigen to the immune system in a manner that creates tolerance [para. 0004]. Antibodies may readily be made that specifically bind these antigens. The peptides may be prepared as molecular fusions with therapeutic agents, tolerizing antigens, or targeting peptides. The therapeutic agents may advantageously have an increased circulating half-life in vivo when they are part of the fusion. Immunotolerance may be created by use of the fusions and choice of an antigen on a substance for which tolerance is desired. The term antigen, in this context, means the full size antigen, an antigenic fragment thereof, or a 
Examples 15-17 relate to making antibodies or fragments thereof. Numerous parallel techniques are used to discover new antibodies or antibody fragments or to make compositions comprising such fragments active towards erythrocytes, including but not limited to phage display, yeast display, and bacterial display [para. 0052]. Hubbell et al., teach making molecular fusion [para. 0059].  Tolerogenesis can prevent, cure, or slow disease progression, [para. 0096]. In some cases, the tolerogenic antigen is a self-antigen against which a patient has developed an autoimmune response or may develop an autoimmune response. Examples are proinsulin (diabetes), [para. 112]. The tolerogenic antigen can be preproinsulin, proinsulin insulin.  In type 1 diabetes mellitus, several main antigens have been identified: insulin, proinsulin, preproinsulin, glutamic acid decarboxylase-65 (GAD-65), GAD-67, insulinoma-associated protein 2 (IA-2), and insulinoma-associated protein 2β (IA-2β); along with other identified antigens [par. 0115]. Hubbell et al., teach oral administration [para. 0122]. 
Accordingly, Hubbell et al., teach a method for treating diabetes in a subject in need thereof, comprising administering to the subject of a therapeutically effective amount of a recombinant chimeric construct comprising a targeting moiety and a moiety comprising an antigen; however Hubbell et al. do not specifically use mucosally administered FcRn targeting moieties.
Zhu et al., has been discussed above as teaching mucosally administered FcRn targeting moieties to provide protection [Example 4]. Regardless of the mechanism by which plain vaccine antigens may cross the mucosal barrier.  Zhu et al., results clearly 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Zhu et al’s mucosally administered FcRn targeting moieties to Hubbell et al’s method treatment of diabetes in a subject in need thereof, comprising administering to the subject of a therapeutically effective amount of a recombinant chimeric construct comprising a targeting moiety and a moiety comprising an antigen in order to provide mucosally administered vaccines to counteract mucosal pathogens, without the need for agents that may damage or otherwise compromise the integrity of mucosal barriers. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the mucosally administered FcRn targeting moieties to maximize the efficacy of vaccinations. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
7.	No claims allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JANA A HINES/           Primary Examiner, Art Unit 1645